DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of invention and/or species, and corresponding claims, 1-7 & 13-14, is acknowledged. The election has been made without traverse. Non-elected claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-5, 7, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 20150295562 A1) and further in view of Konno (US 20080032836 A1).
	In reference to claim 1, Agarwal discloses an object or object part (“sensor device “ [Claim 19]) made from a composition comprising at least one fluoropolymer F, wherein:
the at least one fluoropolymer F comprises vinylidene fluoride units and at least 30 wt. % of units derived from at least one monomer of formula (I):

CX1X2═CX3Y,  (I)
wherein each of X1, X2 and X3 is independently selected from H, Cl, F, Br, I and alkyl groups comprising from 1 to 3 carbon atoms which are optionally partly or fully halogenated and Y is an alkyl group comprising from 1 to 3 carbon atoms which is optionally partly or fully halogenated;
the total proportion of fluoropolymer(s) F in the composition is at least 80 wt. %
(“sensor material comprises a material selected from the group consisting of… poly(vinylidene fluoride-hexafluoropropylene) (PVDF-HFP),” [Claim 19]).
The cited prior art does not specifically disclose that the object or object part is made from a composition that has the property of viscosity at a temperature of 230° C. and at a shear rate of 100 s−1. However, the cited prior art teaches an identical or substantially identical structure as claimed. Therefore, the property is presumed to be inherent to the cited prior art1. 
Furthermore, an object or object part is a product. The property of the composition refers to a process of making the product. The patentability of a product does not depend on its method of production2. Thus, Agarwal meets the claim.
Furthermore, in the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, object or object parts, Konno discloses that “materials having the melt viscosity at 300.degree. C. of 300 Pas or more and 2000 Pas or less at a shear rate of 1000 s-1… have excellent sliding contact property and wear resistance” [0054].
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the object or object part such that the viscosity of composition is as claimed; at least 1000 Pa·s at a temperature of 230° C. and at a shear rate of 100 s−1; and wherein the viscosity of the composition is from 1000 to 4400 Pa·s at a temperature of 230° C. and at a shear rate of 100 s−1.
A person having ordinary skill in the art would have been specifically motivated to configure the object or object part such that the viscosity of composition is as claimed in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
	In reference to claim 2-3, 5, 7, 13, 14, the cited prior art discloses the object or object part as in claim 1.
	 Agarwal further discloses wherein Y is CF3; and/or each of X1, X2 and X3 is independently selected from H, Cl, F, Br and I (“poly(vinylidene fluoride-hexafluoropropylene) (PVDF-HFP),” [Claim 19]).
wherein the at least one fluoropolymer F comprises from 32 to 40 wt. % of units derived from the at least one monomer of formula (I); wherein the total proportion of fluoropolymer(s) F in the composition is at least 85 wt. %. (“sensor material comprises a material selected from the group consisting of… poly(vinylidene fluoride-hexafluoropropylene) (PVDF-HFP),” [Claim 19])
wherein the object is selected from the group consisting of wearable objects and consumer electronics objects (“sensors fabricated for identifying hypoglycemia in the breath of a patient” [Abstract]);
wherein the at least one monomer of formula (I) is hexafluoropropene ((“poly(vinylidene fluoride-hexafluoropropylene) (PVDF-HFP),” [Claim 19]);
wherein the object is selected from the group consisting of supports for sensors, supports for electronic devices, casings, belts, gloves, pads, strips and bands (“sensors fabricated for identifying hypoglycemia in the breath of a patient” [Abstract]).
	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 20150295562 A1) in view of Konno (US 20080032836 A1) and further in view of Mochizuki (US 20140165698 A1)
	In reference to claim 6, the cited prior art discloses the object or object part as in claim 1.
Agarwal is silent regarding a minimum dimension.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, sensor object dimensions, Mochizuki discloses a breath sensor object having a minimum dimension of at least 100 μm ([0332, 0349, 0362] in view of Figures)).
The combination would be achievable by integrating the sensor part of Agarwal in the sensor object part of Mochizuki.

Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the object or object part having a minimum dimension of at least 100 μm.
A person having ordinary skill in the art would have been specifically motivated to integrating the sensor part of Agarwal in the sensor object part of Mochizuki in order to  combine prior art elements according to known methods to yield predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” (MPEP 2112.01)
        
        2 "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (MPEP 2113)